Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00217-CV
____________
 
NATIONAL OILWELL, L.P., Appellant
 
V.
 
JOHN SLADIC, Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause
No.
99-15784
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 6,
2005.  On May 12, 2006, appellant filed
an unopposed motion to dismiss the appeal, stating that it had satisfied the
judgment below.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.